DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 45-46, 48, and 50-66 are allowed. The closest prior arts of record include Choi (US 20100031579 A1) and Lambertini (US 20080245027 A1). The prior arts of record fail to disclose or make obvious the claimed invention.

Choi teaches a sliding door that is displaceable in a longitudinal direction. The sliding door system includes a floor-side guide rail arrangement that comprises at least one first floor rail. The sliding door is displaced on the floor-side guide rail by having an engagement element attached to the lower face of the sliding door that slides within a groove of the floor-side guide rail. Choi fails to dislcose that the sliding door system has at least one connection and/or functional element that is placed between both end faces of two floor rails. Choi further does not disclose the claim limitations regarding the connection and/or functional element such as having a lower thermal conductivity than the floor rail as well as the connection and/or functional element comprising a holding device which is used to hold the door structure. Although Choi discloses the overall movement of the claimed invention, the prior art fails to disclose much of the structure of the floor rail arrangement as claimed The features in which Choi lack would not have been obvious to one ordinary skilled in the art.

Lambertini teaches a door system. The sliding door system includes two rails that are conjoined by a connection and/or functional element that has thermal insulation properties. The door is displaced along the rails by a pair of carriages that slide on a track of the rails. Lambertini fails to disclose a drive device that is used to automatically displace the door along the rails. The prior art fails to disclose a guide groove within the floor rails in which an engagement element of the door is guided through. The connection and/or functional element of Lambertini also does disclsoe a holding device which is formed to hold a door structure. Although Lambertini discloses the overall movement of the claimed invention, the prior art fails to disclose much of the structure of the floor rail arrangement as claimed. The features in which Lambertini lack would not have been obvious to one ordinary skilled in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637